          Case 2:20-cr-00084-APG-NJK Document 58 Filed 01/28/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                             Case No.: 2:20-cr-00084-APG-NJK
 5                          Plaintiff,                                  ORDER
 6   v.                                                              (Docket No. 57)
 7   CHE SUMMERFIELD,
 8                          Defendant.
 9         On January 28, 2021, counsel for Defendant filed an exhibit to his motion to suppress under
10 seal. Docket No. 57. The Court, having reviewed the exhibit, can discern no legitimate reason for
11 such designation. Further, counsel filed the exhibit under seal without complying with the Court’s
12 clear rules for such filings. LR IA 10-5.
13         No later than February 1, 2021, counsel must file either a motion to seal the exhibit at
14 Docket No. 57 that complies fully with the Court’s local rules and applicable caselaw or a motion
15 to unseal the exhibit at Docket No. 57.
16         IT IS SO ORDERED.
17         DATED: January 28, 2021.
18
19
20                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                    1
